Citation Nr: 0509651	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder to include motion sickness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran had certified active service from October 1965 to 
July 1968 and from July 1971 to October 1972.  The veteran 
had additional duty with the Alabama Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic 
gastrointestinal disability to include motion sickness.  In 
January 2005, the veteran was afforded a video hearing before 
the undersigned Acting Veterans Law Judge.  The veteran is 
represented in this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic gastrointestinal disorder as he initially 
manifested chronic motion sickness during his period of naval 
service.  He contends that his chronic gastrointestinal 
disabilities are etiologically related to his inservice 
motion sickness.  

At the January 2005 video hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that he 
served with the Alabama National Guard from approximately 
1977 to 1995.  The veteran's periods of duty with the Alabama 
National Guard have not been verified and the service medical 
records associated with such duty have not been requested for 
incorporation into the record.  

A January 2003 written statement from Walwin D. Metzger, 
M.D., indicates that he had treated the veteran's 
gastrointestinal complaints since January 2002.  
Additionally, the veteran testified at the January 2005 video 
hearing that he had received VA treatment for his chronic 
gastrointestinal disability at the Tampa, Florida, VA Medical 
Center on the day prior to the hearing.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant military, VA, and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses his chronic 
gastrointestinal disabilities.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran has not been issued a Veterans Claims Assistance 
Act of 2000 (VCAA) notice which discusses the evidence 
required to support a claim for service connection.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA as to the 
veteran's claim of entitlement to service 
connection for a chronic gastrointestinal 
disability to include motion sickness is 
completed.  All notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2004) must be fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic gastrointestinal 
disabilities.  Upon receipt of the 
requested information and the appropriate 
releases, contact Walwin D. Metzger, 
M.D., and all other identified health 
care providers and request that they 
forward copies of all available relevant 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active service, active duty, and active 
duty for training with the Alabama 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

4.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2002, including 
that provided at the Tampa, Florida, VA 
Medical Center in January 2005 and not 
already of record, be forwarded for 
incorporation into the record.  

5.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic gastrointestinal 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic gastrointestinal disability had 
its onset during the veteran's periods of 
active service, active duty, or active 
duty for training; is etiological related 
to the veteran's inservice motion 
sickness; or is in any other way causally 
related to active service, active duty, 
or active duty for training?  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  

6.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic gastrointestinal disorder to 
include motion sickness.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


